                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 NORDIA ROSNER,                                                         DATE FILED: 09/10/2019
                                Plaintiff,
                                                                      18-CV-4451 (VEC)
                        -against-
                                                                            ORDER
 FORESTERS FINANCIAL HOLDING CO., INC.,
                                Defendant.

VALERIE CAPRONI, United States District Judge:

       Defendant Foresters Financial Holding Company, Inc. (“Foresters”) moves to compel

Plaintiff Nordia Rosner to arbitrate her claims of employment discrimination. In a brief

essentially devoid of any legal analysis or citations, Plaintiff’s counsel claims the parties’

arbitration agreement is inapplicable or void. For the reasons discussed below, the Court

STAYS this action and GRANTS Defendant’s motion to compel arbitration.

                                         BACKGROUND

       On October 14, 2015, Foresters hired Plaintiff, through a staffing agency, to work as an

Executive Assistant on a temporary basis. Amend. Compl. (Dkt. 15) ¶ 8. As part of her initial

paperwork, she signed an arbitration agreement, which, in relevant part, provides that:

       The Company [Foresters Financial] and I [Nordia Rosner] mutually consent to the
       resolution by arbitration of all claims or controversies (“claims”), past, present, or
       future, whether or not arising out of my association (or its termination), that the
       Company may have against me or that I may have against any of the following (1)
       the Company, (2) its officers, directors, employees, or agents in their capacity as
       such or otherwise, (3) the Company’s parent, subsidiary and affiliated
       entities . . . .

Arbitration Agreement (“Agreement”) (Dkt. 20-1) at 1. The Agreement, signed by Rosner and

the CEO of Foresters Financial, also contained an acknowledgment stating that:

       I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
       AGREEMENT, THAT I UNDERSTAND ITS TERMS, THAT ALL
       UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY

                                                  1
       AND ME RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT
       ARE CONTAINED IN IT, AND THAT I HAVE ENTERED INTO THE
       AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
       PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN
       THOSE CONTAINED IN THIS AGREEMENT ITSELF.

       I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP
       MY RIGHT TO A JURY TRIAL.

       I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE
       OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH MY PRIVATE
       LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
       OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

Agreement at 3. The Agreement also specifies that arbitration shall, if possible, proceed before

FINRA (the Financial Industry Regulatory Authority) and if not, then before JAMS (the Judicial

Arbitration & Mediation Services). Agreement at 2.

       Approximately two months later, Plaintiff applied for and was converted to a full-time

employee at Foresters. Amend. Compl. ¶ 11. After she started her new position in January

2016, Rosner allegedly observed disparities in how Foresters treated its Black and Caucasian

employees. Id. ¶¶ 12, 16–17. On December 21, 2016, Plaintiff filed a discrimination charge

with the Equal Employment Opportunity Commission (“EEOC”) and obtained a right-to-sue

letter on May 17, 2018. Id. ¶¶ 19–22. Foresters terminated Plaintiff the same day that the EEOC

charge concluded. Id. ¶ 23.

       The Amended Complaint alleges discrimination and retaliation claims under Title VII of

the Civil Rights Act of 1964, New York State Human Rights Law, and New York City

Administrative Code. See id. ¶¶ 26–31.

                                         DISCUSSION

       Foresters moves to compel arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §

1 et seq. (the “FAA”). Plaintiff contends that (1) her full-time employment falls outside the



                                                2
scope of the Agreement signed while she was a temporary employee and (2) FINRA is not an

appropriate arbitral forum. Both arguments are meritless.

        When resolving a motion to compel arbitration, courts must determine (1) “whether the

parties agreed to arbitrate,” (2) “the scope of that agreement;” (3) “if federal statutory claims are

asserted, . . . whether Congress intended those claims to be nonarbitrable” and (4) “if . . . some,

but not all, of the claims in the case are arbitrable, . . . whether to stay the balance of the

proceedings pending arbitration.” Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d Cir.

1987) (citations omitted); Abreu v. Fairway Mkt. LLC, No. 17-CV-9532, 2018 WL 3579107, at

*2 (S.D.N.Y. July 24, 2018). Whether the parties’ agreement to arbitrate is valid is a question of

state law. First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995); see also 9 U.S.C.

§ 2. When interpreting the scope of an arbitration agreement, “due regard must be given to the

federal policy favoring arbitration, and ambiguities as to the scope [must be] resolved in favor of

arbitration.” Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 62 (1995). Any

factual disputes are resolved using a “standard similar to that applicable for a motion for

summary judgment.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003). “If there is an

issue of fact as to the making of the agreement for arbitration, then a trial is necessary.” Id.

        In this case, there is no dispute that Plaintiff signed an arbitration agreement with

Foresters Financial, or that the agreement covers the types of employment discrimination claims

alleged in the Amended Complaint. See Pl. Br. (Dkt. 25) at 2–4; Gold v. Deutsche

Aktiengesellschaft, 365 F.3d 144, 149 (2d Cir. 2004) (“[I]n the absence of fraud or other

wrongful act on the part of another contracting party, a party ‘who signs or accepts a written

contract . . . is conclusively presumed to know its contents and to assent to them.’” (quoting

Metzger v. Aetna Ins. Co., 227 N.Y. 411, 416 (1920))). Courts in this circuit have also



                                                   3
consistently compelled arbitration pursuant to arbitration clauses containing language similar to

that in the Agreement. See, e.g., Bellevue v. Exxon Mobile Corp., No. 19-CV-652, 2019 WL

1459041, at *2 (E.D.N.Y. Apr. 2, 2019); Falcone Bros. P’ship v. Bear Stearns & Co., 699 F.

Supp. 32, 35 (S.D.N.Y. 1988); Fleming v. J. Crew, No. 16-CV-2663, 2016 WL 6208570, at *1

(S.D.N.Y. Oct. 21, 2016); Moss v. Rent-A-Ctr., Inc., No. 06-CV-3312, 2007 WL 2362207, at *1

(E.D.N.Y. Aug. 15, 2007); see also McAllister v. Connecticut Renaissance Inc., 496 Fed. App’x

104, 106 (2d Cir. 2012).

         Plaintiff primarily argues that her claims are beyond the scope of the Agreement because

they arose out of her full-time employment, not the temporary position for which she was hired

when she signed the Agreement. See Pl. Br. at 2–4. The fact that Plaintiff did not sign a separate

arbitration agreement when she began her full-time position is immaterial because the

Agreement does not contain a temporal or job-specific limitation. See Moss, 2007 WL 2362207,

at *8 (“Broadly phrased arbitration agreements create a presumption of arbitrability which is

only overcome if the arbitration agreement is not susceptible to an interpretation that covers the

dispute.” (citing Bank Julius Baer & Co. v. Waxfield Ltd., 424 F.3d 278, 284 (2d Cir. 2005))).

Rather, the Agreement unambiguously extends to all claims “past, present, or future,” between

Plaintiff and the Company and its affiliates, “whether or not” those claims “ar[ise] out of

[Plaintiff’s] association” with Foresters Financial. Agreement at 1. Because of the breadth of

that contractual language, a subsequent agreement would have been redundant.

         Plaintiff otherwise argues that the Agreement should not apply because neither party is an

entity regulated by FINRA, making FINRA an inappropriate arbitral forum.1 See Pl. Br. at 4.


1
          Plaintiff also contends that Defendant’s Employee Handbook, which is separate from the Agreement, is an
illusory contract that is not binding on Plaintiff. See Pl. Br. at 3. The Court declines to rule on the significance, if
any, of the Handbook because Plaintiff is obligated to arbitrate pursuant to the terms of the Agreement alone.


                                                           4
The Agreement, however, has anticipated the possibility that FINRA may not be available to

arbitrate a dispute. In such cases, the Agreement requires the parties to arbitrate through

JAMS—which Plaintiff does not contend would be in any way improper. See Agreement at 2.

Thus, Plaintiff’s argument as to FINRA is simply irrelevant to Foresters’ motion, which does not

seek to seek to compel arbitration before FINRA specifically.2

         In sum, there is no material dispute that Plaintiff’s claims fall within the scope of the

Agreement.

                                              CONCLUSION

         For these reasons, Defendant’s motion to compel arbitration is GRANTED. This case is

hereby STAYED pending arbitration. The parties are ordered to file a joint status report with the

Court every six months, on the first business day of the relevant month, until the conclusion of

all arbitration proceedings, updating the Court on the progress of arbitration. The first such

report shall be due on March 2, 2020. The Clerk of Court is respectfully directed to terminate

all other pending motions and deadlines.

Dated:     September 10, 2019
           New York, New York

                                                                          VALERIE CAPRONI
                                                                        United States District Judge




2
         The Court need not, and does not, decide whether the arbitration should proceed through FINRA or JAMS.

                                                       5
